Exhibit 8.1 July 25, 2014 Glimcher Realty Trust 180 East Broad Street Columbus, Ohio 43215 Re: Registration Statement on Form S-3 (Distribution Reinvestment and Share Purchase Plan) Ladies and Gentlemen: You have requested our opinions as to certain U.S. federal income tax matters pertaining to Glimcher Realty Trust, a Maryland real estate investment trust (“ Glimcher ” or the “ Company ”), in connection with the registration of 1,646,200 of its common shares to be offered for purchase under the Distribution Reinvestment and Share Purchase Plan (the “Plan”) pursuant to a registration statement on Form S-3 (the “Registration Statement”) filed on July 25, 2014 with the Securities and Exchange Commission (the “
